DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s remarks filed 30 November 2021. Examiner acknowledges amendments made to claims 1-5, 9-11, and 20-22. Claims 1-15 and 18-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the other bioelectric signal”, wherein this limitation lacks antecedent basis. For examination purposes, examiner has interpreted the first recitation of “another bioelectric signal” in claim 1, and the recitations of “the other bioelectric signal” in claim 1 and those dependent therefrom to read “a second bioelectric signal”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight (WO-2005018737-A1, previously presented in view of Zarychta (US-6411843-B1).
Regarding claim 1, Kenknight teaches a method for detecting obstructive apnea, comprising receiving a bioelectric signal from a mammal comprising electromyographic activity of muscles of respiration and another bioelectric signal (Kenknight, Page 45, lines 7-10, Figure 2), processing the bioelectric signal to determine electromyographic activity (Page 45, lines 8-10), determining a timing of inspiratory efforts and an amplitude of inspiratory efforts based on the electromyographic activity (Page 46, line 35-Page 47, line 2), determining a baseline amplitude of inspiratory efforts based on the electromyographic activity (Page 46, line 35-Page 47, line 6, wherein the baseline is considered central disordered breathing), comparing an amplitude of inspiratory efforts with the determined baseline amplitude of inspiratory efforts (Page 46, line 35-Page 47, line 6), and determining occurrence of obstructive apnea if a series of inspiratory efforts have increasing amplitude of inspiratory efforts based on the electromyographic activity over time, above the baseline amplitude of inspiratory efforts based on the electromyographic activity (Page 47, lines 3-6).
However, Kenknight fails to explicitly disclose that the processing of the biolelectric signal to determine electromyographic activity comprises processing the bioelectric signal to isolate electromyographic activity from the other bioelectric signal. Zarychta discloses systems for determining an EMG signal, wherein Zarychta further discloses processing a bioelectric signal to isolate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight so as to incorporate processing the bioelectric signal to isolate electromyographic activity from the other bioelectric signal as taught by Zarychta so as to filter noise from the measured EMG signal (Zarychta, Col 7, lines 51-54).
Regarding claim 2, Kenknight in view of Zarychta teaches the method according to claim 1, further comprising determining a baseline timing range of inspiratory efforts (Kenknight, Page 46, line 35-Page 47, line 2, wherein a frequency parameter reads on a timing range), and comparing the timing of inspiratory efforts with the determined baseline timing of inspiratory efforts, wherein the occurrence of obstructive apnea is determined if a series of inspiratory efforts have increasing amplitude of inspiratory efforts based on the electromyographic activity above the baseline amplitude of inspiratory efforts based on the electromyographic activity over time, and a timing within the baseline timing range (Kenknight, Page 46, line 35-Page 47, line 6).
Regarding claim 3, Kenknight in view of Zarychta teaches the method according to claim 1, wherein the other bioelectric signal is an electrocardiographic signal (Kenknight, Page 30, lines 32-33, Table 1 (Page 31)).
Regarding claim 5, Kenknight in view of Zarychta teaches the method according to claim 1, wherein the other bioelectric signal is an electroencephalographic signal (Kenknight, Page 30, lines 32-33, Table 1 (Page 31)).
Regarding claim 8, Kenknight in view of Zarychta teaches the method according to claim 1, further comprising selectively wirelessly communicating a signal in response to determining the occurrence of obstructive apnea (Kenknight, Page 45, line 33-Page 46, line 2; Page 47, lines 16-17).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to incorporate that said processing the bioelectric signal to isolate electromyographic activity comprises at least subjecting the bioelectric signal to a bandpass filter having a passband between about 300 Hz and 1 kHz as taught by Zarychta as the claimed ranges "overlap or lie inside ranges disclosed by the prior art (Zarychta, Col 8, lines 2-7)", such that a prima facie case of obviousness exists.
Regarding claim 11, Kenknight in view of Zarychta teaches the method according to claim 1, wherein said comparing an amplitude of inspiratory efforts based on the isolated electromyographic activity with the determined baseline amplitude of inspiratory efforts based on the isolated electromyographic activity comprises comparing a series of amplitudes of inspiratory efforts based on the isolated electromyographic activity and timings of inspiratory efforts with a baseline window 
Regarding claim 20, Kenknight teaches a system for detecting obstructive apnea, comprising: an input configured to receive a bioelectric signal from a mammal comprising at least one of electromyographic activity of muscles of respiration (Page 45, lines 7-10, Figure 2), and information defining an inter-heartbeat interval (wherein this information is not required); at least one processor configured to: at least one of: (a) (1) process the bioelectric signal to determine electromyographic activity (Page 45, lines 8-10, wherein determining EMG activity specifically is equivalent to isolating EMG activity) (2) determine a baseline amplitude of inspiratory efforts based on the isolated electromyographic activity (Page 46, line 35-Page 46, line 6, wherein the baseline is considered central disordered breathing); and (3) determine occurrence of obstructive apnea if a series of inspiratory efforts over time have increasing amplitude, above the baseline amplitude of inspiratory efforts determined dependent on the isolated electromyographic activity (Page 47, lines 3-6); and (b) (1) determine a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval; (2) determine an inter-heartbeat interval and a respiratory rate of a patient; (3) determine a commencement of a series of inter-heartbeat intervals which is outside the normal range of variation below the baseline inter-heartbeat interval for the respective respiratory rate; and (4) determine commencement of obstructive apnea if a number of commencements of the series of at least one inter-heartbeat interval which is below the baseline inter-heartbeat interval for the respective respiratory rate within the respiratory interval is above a threshold; and an output for communicating a signal dependent on the determined occurrence (wherein this limitation is not required).
However, Kenknight fails to explicitly disclose that the processing of the biolelectric signal to determine electromyographic activity comprises processing the bioelectric signal to isolate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kenknight so as to incorporate processing the bioelectric signal to isolate electromyographic activity from the other bioelectric signal as taught by Zarychta so as to filter noise from the measured EMG signal (Zarychta, Col 7, lines 51-54).
Regarding claim 22, Kenknight in view of Zarychta teaches the system according to claim 20, wherein at least one processor is configured to: (1) process the bioelectric signal to isolate the electromyographic activity (Kenknight, Page 45, lines 8-10, wherein determining EMG activity specifically is equivalent to isolating EMG activity), (2) determine the baseline amplitude of inspiratory efforts based on the isolated electromyographic activity (Kenknight, Page 46, line 35-Page 46, line 6, wherein the baseline is considered central disordered breathing); and (3) determine the occurrence of obstructive apnea if the series of inspiratory efforts over time have increasing amplitude, above the baseline amplitude of inspiratory efforts determined dependent on the isolated electromyographic activity (Kenknight, Page 47, lines 3-6).
Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Zarychta as applied to claims 3 and 1 respectively above, and further in view of Burton (US-20050217674-A1, previously presented).
Regarding claim 4, Kenknight in view of Zarychta teaches the method according to claim 3, but fails to explicitly disclose that the timing and amplitude of inspiratory efforts are determined over a series of at least three inspiratory efforts before the occurrence of obstructive apnea is determined. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to incorporate using the timing and amplitude of inspiratory efforts determined over a series of at least three inspiratory efforts before the occurrence of obstructive apnea is determined as taught by Burton as an abnormality within 3-6 breaths can be indicative of apnea (Burton, Paragraph [0092], [0093]).
Regarding claim 21, Kenknight in view of Zarychta teaches method according to claim 1, wherein said determining occurrence of obstructive apnea if a series of inspiratory efforts have increasing amplitude over time, above the baseline amplitude (Kenknight, Page 46, line 35-Page 47, line 6), comprises determining if a series inspiratory efforts have an amplitude above a threshold with at least one of a steady amplitude and (limitation not required) an increasing amplitude, while an interval between inspiratory efforts is within a normal range (Kenknight, Page 47, lines 3-6), but fails to explicitly disclose that the determining is across three successive inspiratory efforts. Burton further discloses using the amplitude of inspiratory efforts are determined over a series of at least three inspiratory efforts before the occurrence of obstructive apnea is determined (Burton, Paragraph [0092], [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to incorporate using the amplitude of inspiratory efforts determined over a series of at least three .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Zarychta as applied to claim 1 above, and further in view of Levy (US-20150366468-A1, previously presented).
Regarding claim 6, Kenknight in view of Zarychta teaches the method according to claim 1, but fails to explicitly disclose that the bioelectric signal is acquired from a single extremity. Levy discloses a system and method for determining apnea, wherein Levy further disclose determining a bioelectric signal from an extremity (the processing system and/or method identifies sleep apnea events based on the combined hybrid signal and/or the combined phase-amplitude hybrid signal and/or the combined signal (Levy, Paragraph [0029]); Preferably, organ 18 is external organ so that the transmission of signals can be done non-invasively. Representative example of organ 18 include, without limitation, a thigh, an arm, a forearm, a leg and a foot (Paragraph [0063]); For example, in exemplary embodiments of the present invention the physiological condition is a ventilation rate of the subject, a repetition rate of a particular muscle unit and/or one or more characteristics of an action potential sensed electromyography (Paragraph [0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to incorporate acquiring the bioelectric signal from a single extremity as taught by Levy so as to allow for the transmission of signals to be done non-invasively (organ 18 is external organ so that the transmission of signals can be done non-invasively (Levy, Paragraph [0063])).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Zarychta as applied to claim 1 above, and further in view of Verrier (US-5902250-A, previously presented).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to incorporate generating an audible alarm in response to determining the occurrence of obstructive apnea as taught by Verrier so as to alert the patient experiencing apnea of the cardiorespiratory risk (Verrier, Col 5, lines 55-63).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Zarychta as applied to claim 1 above, and further in view of Leininger (US-20130012830-A1).
Regarding claim 10, Kenknight in view of Zarychta teaches the method according to claim 1, but fails to explicitly disclose that said processing the bioelectric signal to isolate electromyographic activity comprises determining a signal power within a passband over time. Leininger discloses processing a bioelectric signal to isolate electromyographic activity comprises determining a signal power within a passband over time (EMG signals may be collected for a time period and processed by filtering to select a plurality of frequency bands. For example, an EMG frequency spectrum may be broken up into a number of frequency bands, such as three or more, and one or more characteristics of each frequency band, for example, power content of the band or spectral density at one or more frequencies within the band, may be measured. The "power content" or "power amplitude" of the band may relate to muscle work that may be achieved over a given period of time (Leininger, Paragraph [0037])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to .
Claims 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Zarychta as applied to claim 1 (for claims 12-15 and 19) above, and further in view of Nishimura (US-5105354-A, previously presented).
Regarding claim 12, Kenknight in view of Zarychta teaches the method according to claim 1, wherein Kenknight further teaches that heart rate and heart rate variability are indicative of apnea, wherein heart rate and heart rate variability are determined using ECG (Kenknight, Page 30, lines 32-33, Table 1 (Page 31)), but fails to explicitly disclose that the method further comprises determining a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval, determining an inter-heartbeat interval and a respiratory rate of a patient, determining a commencement of a series of at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval, for the respective respiratory rate, and determining commencement of obstructive apnea if within the respiratory interval, a number of commencements of the series of the at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval for the respective respiratory rate, is above a threshold. Nishimura discloses an evaluation method of correlating respiration and heartbeat so as to determine the onset of sleep apnea, wherein Nishimura further discloses determining a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval (Nishimura, Col 5, lines 16-18, Figure 3, Col 2, line 67-Col 3, line 1), determining an inter-heartbeat interval and a respiratory rate of a patient (Col 5, lines 15-16, 20-21), determining a commencement of a series of at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval, for the respective respiratory rate (Col 2, lines 16-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to incorporate the determination of the commencement of obstructive apnea using an inter-heartbeat interval and respiratory rate of a patient by the method taught by Nishimura as respiration can be correlated to heartbeat so as to identify the onset of sleep apnea (Nishimura, Col 3, lines 19-22).
Regarding claim 13, Kenknight in view of Zarychta and Nishimura teaches the method according to claim 12, but Kenknight fails to explicitly disclose that the threshold is three. Nishimura discloses monitoring heartbeat intervals indicative of the onset of sleep apnea for 5-6 min prior to the identification of sleep apnea (Nishimura, Col 2, lines 16-19; wherein any set of heartbeat intervals within 5-6 min prior to the identification onset of sleep apnea can be considered 3 commencements of a series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta and Nishimura so as to incorporate the threshold being three as taught by Nishimura as sleep apnea can be determined based on heartbeat rate and respiration correlation 5-6 min in advance (Nishimura, Col 2, lines 16-19).

Regarding claim 15, Kenknight in view of Zarychta and Nishimura teaches the method according to claim 14, wherein the bioelectric signal is an electrocardiographic signal (Kenknight, Page 49, lines 7-9).
Regarding claim 19, Kenknight in view of Zarychta and Nishimura teaches the method according to claim 15, but Kenknight fails to explicitly disclose that the inter-heartbeat interval is determined by determining an R-R interval of the electrocardiographic signal (Nishimura, Col 5, lines 18-19; Col 1, lines 15-17), further comprising: establishing a window distinguishing a normal inter-heartbeat interval from a short inter-heartbeat interval for the respective respiratory rate (Col 2, lines 14-19, wherein the time prior to the 5-6 minutes before the start of sleep apnea is considered a normal inter-heartbeat interval from a short inter-heartbeat interval for the respective respiratory rate) and recording a time of inter-heartbeat intervals which is outside the window for the respective respiratory rate (Col 2, lines 14-19, wherein the time of 5-6 minutes before the start of sleep apnea is considered outside the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta and Nishimura so as to incorporate determining the inter-heartbeat interval by determining an R-R interval of the electrocardiographic signal as taught by Nishimura as respiration can be correlated to heartbeat so as to identify the onset of sleep apnea (Nishimura, Col 3, lines 19-22).
Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Kenknight in view of Zarychta and Nishimura.
Regarding claim 20, Kenknight teaches a system for detecting obstructive apnea, comprising: an input configured to receive a bioelectric signal from a mammal comprising at least one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kenknight so as to incorporate processing the bioelectric signal to isolate electromyographic activity from the other bioelectric signal as taught by Zarychta so as to filter noise from the measured EMG signal (Zarychta, Col 7, lines 51-54).
However, the combination of Kenknight in view of Zarychta fails to explicitly disclose that the processor is configured to (b) (1) determine a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval; (2) determine an inter-heartbeat interval and a respiratory rate of a patient; (3) determine a commencement of a series of inter-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to incorporate the determination of the commencement of obstructive apnea using an inter-heartbeat interval and respiratory rate of a patient by the method taught by Nishimura as respiration can be correlated to heartbeat so as to identify the onset of sleep apnea (Nishimura, Col 3, lines 19-22).
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenknight in view of Zarychta as applied to claim 1 above, and further in view of Libbus (US-20090076364-A1, previously presented) and Arzbaecher (US-20030023175-A1, previously presented).
Regarding claim 18, Kenknight in view of Zarychta teaches the method according to claim 1, but fails to explicitly disclose that the method further comprises automatically generating an e911 (enhanced 911) call through a telephone network in response to determining the commencement of obstructive apnea. Libbus teaches a method for detecting sleep apnea, wherein Libbus further discloses automatically generating a 911 call through a telephone network in response to determining the commencement of obstructive apnea (The device comprises impedance circuitry coupled to the at least four electrodes and configured to measure respiration of the patient to detect sleep apnea (Libbus, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kenknight in view of Zarychta so as to incorporate automatically generating a 911 call through a telephone network in response to determining the commencement of obstructive apnea as taught by Libbus so as to allow for emergency responders to act on the identification of sleep apnea of a patient (Libbus, Paragraph [0059], Figure 1A).
However, the combination of Kenknight in view of Zarychta and Libbus fails to teach that the 911 call generated is an e911 (enhanced 911) call. Arzbaecher discloses a method and system for contacting emergency services in the event of a medical emergency, such as cardiac arrest, wherein Arzbaecher discloses using an enhanced 911 call (the processor activates a cell phone interface circuit which automatically dials 911 and establishes a communication link with a remote transceiver, for example an Emergency Medical Service (EMS)…the communication link also…automatically provides for locating the patient using a recently mandated FCC enhanced 911 automatic location identification system or a GPS system, for example (Arzbaecher, Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kenknight in view of Zarychta and Libbus so as to incorporate using an enhanced 911 call so as to allow for the automatic location identification of the patient to aid in emergency medical services (Arzbaecher, Paragraph [0032]).
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claim(s) 1, 9, and 20 (specifically regarding the argument that Kenknight fails to disclose the limitation of isolating electromyographic activity) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments that the citation of Kenknight used to teach the limitation of “determining a timing of inspiratory efforts and an amplitude of inspiratory efforts based on the electromyographic activity” does not read on the limitation as Applicant discloses that the citation of Kenknight does not relate to EMG signals, Kenknight does disclose that EMG signals can be used to determine a disordered breathing event (One or more conditions associated with disordered breathing are sensed 1680. For example, one or more of the conditions listed in Table 1 may be sensed to detect that a disordered breathing event is occurring (Kenknight, Page 46, lines 29-31; Table 1), wherein Table 1 discloses the use of EMG signals to determine disordered breathing).
Regarding Applicant’s arguments that Kenknight fails to teach the limitation of “determining a baseline amplitude of disordered breathing” as Kenknight discloses the use of a threshold, which examiner has determined reads on this limitation, wherein the threshold of Kenknight is considered to read on a baseline as the threshold distinguishes the detection of disordered breathing, wherein the baseline is used to distinguish disordered breathing as well, Kenknight does teach determining a baseline of an averaged amplitude to determine if the breathing event is considered obstructive disordered breathing (Kenknight, Page 47, lines 1-6).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Regarding Applicant’s arguments that Kenknight in view of Zarychta and Levy fails to teach the limitations of claim 6, Levy is used to teach the limitation of measuring from a single organ (sensing an input electrical signal from the organ responsively to the output electric signal, and modulating the input signal using the output signal to provide an in-phase component and a quadrature component of the input signal (Levy, Paragraph [0013])), wherein Kenknight in view of Zarychta is used to teach the limitation of specifically measuring EMG signals.
Regarding Applicant’s arguments that Kenknight in view of Zarychta and Nishimura fails to teach the limitations of claims 12-15, 19-20 and 23, as Applicant discloses that Nishimura fails to relate the correction of a baseline to an inter-heartbeat interval, Nishimura does disclose that the correction of the baseline is with respect to cardioelectric information (heart beat) from the body (Nishimura, Col 5, lines 16-17). Furthermore, Applicant discloses that Nishimura discloses sleep apnea, specifically central apnea and not obstructive apnea, however, Nishimura does disclose that sleep apnea is comprised of (Nishimura, Col 1, lines 28-29, 42-45).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791